Name: COMMISSION REGULATION (EC) No 1970/95 of 10 August 1995 on the issuing of export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 11 . 8 . 95 EN Official Journal of the European Communities No L 190/3 COMMISSION REGULATION (EC) No 1970/95 of 10 August 1995 on the issuing of export licences for fruit and vegetables referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to appli ­ cations submitted since 9 August 1995 ; whereas a redu ­ cing factor should accordingly be applied to the quantities applied for on 9 August 1995, and applications for export licences with advance fixing of refunds submitted subse ­ quently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1992 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (3), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (4) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantity of 477 tonnes of hazelnuts without shells in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for hazelnuts without shells for which applications are submitted on 9 August 1995 under Article 1 of Regula ­ tion (EC) No 1489/95 shall be issued for 6,13 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 9 August 1995 and before 25 August 1995 shall be rejected. Article 2 This Regulation shall enter into force on 1 1 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 145, 29. 6. 1995, p. 68 . (4 OJ No L 145, 29 . 6. 1995, p. 75.